Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments and amendments have been fully considered and are persuasive.  The previous has been withdrawn. 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,658,875. Although the claims at issue are not identical, they are not patentably distinct from each other because as is seen below wireless chip has been changed to chip and provided has been changed to supplied. These changes are not patentably distinct. The claim also differ in “powered using only the harvested energy”. This is well known operation of the harvester circuit and does not present patentably distinct difference. It would have been obvious to one having ordinary skill in art at the time of the invention to modify claim 11 of 460 to be powered using only the harvested energy for the benefit of eliminating the need for an additional source of power. 

16/876,715
16/176,460
11. A harvester circuit, comprising: 

an energy storage coupled to the voltage multiplier and a chip configured to be powered using only the harvested energy, wherein the energy storage supplies to the chip a voltage supply generated from the harvested energy; 
Page 3 of 10USSN: 16/876,715Docket: WIOT P1003C1 a power management circuit including a detection circuitry and a controller, wherein the power management circuit provides to the chip a multi-level voltage level indication on a state of a voltage supply.


an energy storage coupled to the voltage multiplier and a wireless chip, 
wherein the energy storage provides a voltage supply to the wireless chip; 

a power management circuit including a detection circuity and a controller, wherein the power management circuit provides, the wireless chip, a multi-level voltage level indication on a state of a voltage supply.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the harvester circuit of claim 10, however claim 10 is drawn to a power management circuit. Therefore the claim is unclear.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mats et al. (US 20150324681)
With respect to claim 11 Mats teaches harvester circuit, comprising: 
a voltage multiplier (112) coupled to an antenna (108) and configured to harvest energy from over-the-air signals (paragraph 0096); an energy storage (124 or see paragraph 0101) coupled to the voltage multiplier and a chip (132) configured to be powered using only the harvested energy, wherein the energy storage supplies to the chip a voltage supply (supply of power stored in 270) generated from the harvested energy; Page 3 of 10USSN: 16/876,715Docket: WIOT P1003C1 a power management circuit (130) including a detection circuitry (circuitry determining when voltage drops below a threshold paragraph 0098) and a controller (see paragraph .

Allowable Subject Matter

Claim 12-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Mats teaches the harvester circuit however does not teach the plurality of detectors, wherein each of the plurality of detectors employs a unique and fixed reference threshold voltage level. At least this further limitation is not taught or rendered obvious by the prior art of record. 
Claims 1-10, 18-20 are allowed. The following is an examiner’s statement of reasons for allowance: Chen et al. (20190013690) teaches the power management circuit however does not teach the each of the plurality of detectors is supplied with a unique, respective, and fixed reference threshold voltage level and each of the plurality of detectors, when activated, is are configured with to supply as an affirmative output an indication that a voltage of a voltage supply at least equals the a different respective reference threshold voltage level supplied thereto. At least this further limitation is not taught or rendered obvious by the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Fin whose telephone number is (571)272-5921.  The examiner can normally be reached on Monday-Friday 9am-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


MICHAEL FIN
Primary Examiner
Art Unit 2836



/MICHAEL R. FIN/Primary Examiner, Art Unit 2836